Title: To Thomas Jefferson from Daniel Webster, 4 April 1825
From: Webster, Daniel
To: Jefferson, Thomas


Sir
Boston
April 4. ’25
Will you allow me the pleasure of introducing Mr Gould of this town, to your acquaintance & regard. Mr Gould has long been the Principal in our Latin School, and has met with eminent success in the business of instruction. We think him a good scholar; & he is a very respectable man.I ask the favor of being remembered to Mrs Randolph & her daughters; & beg you to accept the assurances of my most true regard.Danl Webster